EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King (#50464) on July 2, 2021.
The application has been amended as follows:

IN THE CLAIMS
9. (Currently Amended) An operating method of a display device, comprising:
providing a plurality of data voltages from a source driver, wherein the source driver is disposed in a non-display area of the display device;
through a first multiplex switch disposed in a display area of the display device, providing a first data voltage of the data voltages to a first data line in response to a first multiplex signal; and
through a[[the]] plurality of data switches, the data voltages configured to respectively provide the data voltages to the plurality of pixel electrodes, wherein the first multiplex switch is located among the data switches.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicant’s amendments to the drawings have successfully addressed the previous objection. The objection to the drawings is withdrawn.
The current independent claims 1, 7-9, and 15-16 are amended to incorporate claims objected to in the previous Office Action as being allowable but dependent upon a rejected base claim, as well as all of the limitations of the base claim and any intervening claims. The dependent claims have been deemed to be adequately supported by the original specification.
The previous Office Action explained the reasons for allowance for claims 17-20.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692